Summary proceeding to recover possession of real property. Order of the Appellate Term, affirming a final order of the Municipal Court, City of New York, Borough of Queens, and the final order of the Municipal Court, reversed on the law, and final order directed in favor of appellants awarding possession and granting judgment in the amount of $685, with costs in all courts. The informal finding, that it was the intention of the parties that the liability for the existing electric wiring defects was on the landlords, is reversed. The other informal findings are affirmed. The lease instrument does not state a warranty by the landlords that the premises were free of conditions which might be considered defects by the New York Board of Fire Underwriters. The instrument is not ambiguous in this respect, and it was error to take parol evidence as to the existence of a supplementary agreement. Since the lease does not provide for the payment of sewer rent charges by the tenant, such charges may not be collected in a summary proceeding. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur. [200 Mise. 516, afiid. 200 Mise. 834.] [See post, pp. 892, 897.]